Citation Nr: 1735402	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected generalized convulsions, grand mal.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of June 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for a lumbar spine disability and a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

In July 2016, the Board remanded these matters for further development and additional VA examinations for his claims.  The remand instructed the VA examiner to specifically note that the Veteran's service treatment records demonstrate that the Veteran experienced seizure-induced falls during his service and that the Veteran contends that he began to experience back and neck pain after these in-service falls.

In April 2017, the Veteran received a Supplemental Statement of the Case denying service connection for these claims.  However, the AOJ neglected to consider a positive VA opinion regarding aggravation discussed more fully below.

The Veteran and his wife testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Finally, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the June 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  The competent and probative evidence of record is in equipoise as to whether the Veteran's cervical spine disability was aggravated by his service-connected generalized convulsions, grand mal.

2.  The competent and probative evidence of record is in equipoise as to whether the Veteran's lumbar spine disability was aggravated by his service-connected generalized convulsions, grand mal.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a lumbar spine disability and cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (a)-(b) (2016).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ).

A disability can be connected to service in the absence of documented treatment for the claimed disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  For example, lay evidence in the form of statements by a claimant is competent to establish symptoms that are capable of lay observation, such as flat feet, a rash, or ringing in the ears.  See Layno v. Brown, 6 Vet. App.465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Cervical Spine Disability

A June 2012 VA examination, the Veteran reported having intermittent neck pain since the late 1960s due to falls brought on by seizures.  The Veteran reported that the pain in his neck would increase for at least a day after his the sudden onset of a seizure and related fall.  The Veteran denies any other injury to his neck.  The Veteran reported that the pain has been worsening over time, especially after a November 2004 fall down the stairs caused by a seizure.  The VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  

The June 2012 VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was caused the service-connected seizures.  The VA examiner explained that seizure disorders do not cause degenerative disc disease of the spine.  Although the Veteran does have a history of seizures and likely had falls with these seizures, the VA examiner said that there is no evidence reporting an injury to the Veteran's neck after a seizure that would cause degenerative disc disease.  The VA examiner further explained that there is no evidence that the Veteran's cervical spine condition existed prior to his service and no evidence that he injured his cervical spine during his service.  As such, the VA examiner said that there is no evidence that the Veteran's seizures significantly aggravated his spine beyond the normal progression of his spine disease.

However, in the July 2016 remand, the Board noted that this June 2012 VA opinion was predicated on a lack of back or neck complaints in service.  The Board pointed out that the Veteran's service treatment records show a loss of consciousness in service which resulted in traumatic falls as well as Veteran testimony that his neck and back pain began hurting in service after the seizure-induced falls.  As such, the Board remanded for a further medical opinion to consider the Veteran's history and which contains a comprehensible, detailed and well-reasoned rationale.

In the subsequent October 2016 VA examination, the Veteran reported that since Vietnam, he suffers 4 seizures a year on average that cause him to fall and injury his back and neck, including a November 2004 fall down the stairs.  The Veteran described the neck pain as constant, severe, and nonradiating.  The VA examiner again diagnosed the Veteran with degenerative disc disease of the cervical spine.   

The October 2016 VA examiner opined that it was less likely than not that this disability resulted from the falls caused by the Veteran's seizures.  The VA examiner explained that the Veteran's lumbar [sic] spine degenerative disc disease with spondylosis is appropriate for the Veteran's age.  Furthermore, he stated that while falls can contribute to the development of degenerative disc disease due to flexion/extension injury associated with falls, any opinion that the VA examiner rendered [with respect to these falls] would be based strictly on speculation.  Additionally, the VA examiner stated that he was unable to locate records indicating Veteran's lumbar [sic] spine condition worsened after seizure activity or records reporting back pain following seizure activity.

However, like the June 2012 VA examiner, the October 2016 VA examiner did not take into account the Veteran's numerous complaints of neck pain from 2005 to 2006 following a November 2004 seizure-induced fall down the stairs.  See, e.g., May 2015 Legacy medical records; Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Additionally, the VA examiner also neglected to account for the Veteran's and the Veteran's wife's Board hearing testimonies of back pain following seizure-induced falls since the Veteran's active duty service.  See April 2016 Board hearing;  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

This neglect of relevant lay evidence by both the June 2012 and the October 2016 VA examiners detracts from the probative value of their respective opinion denying that the Veteran's falls induced by the Veteran's service-connected seizures caused the Veteran's cervical spine disability. 

Nevertheless, the October 2016 VA examiner opined that it was at least as likely as not that the Veteran's service-connected seizures aggravated the Veteran's cervical spine disability.  The VA examiner explained that the Veteran's history of repetitive falls due to seizures activity was noted in the review of his records, noting that flexion/extension injuries can be experienced in falls causing an abnormally increased pressure applied to the cervical discs.  As such, abnormal pressures applied to spinal discs can lead to disc displacement as experienced in whiplash-type injuries.  However, the VA examiner could not determine a baseline level of severity since there was insufficient medical evidence to do so.

Additionally, in August 2016, the Veteran submitted a letter from his VA treating doctor.  In response to the questions as to whether the Veteran's spinal spondylosis can be affected by the Veteran's history of seizures, the VA treating doctor wrote that "seizures may potentially make [the Veteran's] spondylosis worse."  While the Board finds that this medical opinion by itself cannot support secondary service connection because it is too speculative and does not have a supporting rationale, the opinion nevertheless still has some probative value in support of the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

In March 2017, the VA examiner was asked to review the Veteran's service treatment records (STR) again to address evidence that the Veteran had documented loss of consciousness in service due to his seizures.  The VA examiner was asked to then provide an addendum opinion see if this evidence would change his opinion and to provide a supporting rationale.  The VA examiner said he reviewed the Veteran's STRs dated July 26, 1967, which revealed that the Veteran was seen after experiencing a seizure with loss of consciousness.  However, the VA examiner said that these records make no mention of injury to the lumbar or cervical spines and that the Veteran only complained of headache and right arm pain.  As such, the VA examiner did not change his opinions. 

After thorough consideration of the evidence of record, the Board concludes that service connection for cervical spine disability is warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As an initial matter, the evidence of record reflects a current diagnosis of degenerative disc disease of the cervical spine.  See June 2012 and October 2016 VA examinations.  

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current cervical spine disability is related to his service-connected seizures.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen v. Brown, 7 Vet. App. 439 (1995) (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  

With respect to aggravation, while the June 2012 VA examiner concluded that the Veteran's cervical spine disability was not aggravated to his service-connected seizures with a supporting rationale, the October 2016 VA examiner disagreed.  The October 2016 VA examiner opined that there was aggravation of the Veteran's cervical spine disability and also provided a supporting rationale.  Additionally, the August 2016 VA treating physician also said that the Veteran's seizures may potentially make the Veteran's spondylosis "worse."  Finally, while they are not qualified to diagnose the etiology of the Veteran's cervical spine disability, the Board finds the Veteran and his wife to be credible witnesses regarding the onset, chronicity and severity of the Veteran's cervical back pain associated with falls brought on by his seizures.

Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's cervical spine disability is related to his service-connected seizures.  Therefore, with application of the benefit of the doubt doctrine, service connection for a cervical spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
Lumbar Spine Disability

The Veteran contends that he currently has a service connection for a lumbar spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

With respect to secondary service connection, in a June 2012 VA examination, the Veteran reported having intermittent low back pain since the late 1960s due to falls brought on by seizures.  The Veteran reported that the pain in his lower back would increase for at least a day after his the sudden onset of a seizure and related fall.  The Veteran denies any other injury to his back.  The Veteran reported that the pain has been worsening over time, especially after a November 2004 fall down the stairs caused by a seizure.  The Veteran reported his lower back pain is so severe that he is bedridden two weeks out of the month, regardless of whether he has had a recent seizure.  The VA examiner diagnosed the Veteran with spondylosis of the lumbar spine.  

The June 2012 VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability was caused the service-connected seizures.  The VA examiner explained that seizure disorders do not cause degenerative disc disease of the spine.  Although the Veteran does have a history of seizures and likely had falls with these seizures, the VA examiner said that there is no evidence reporting an injury to the Veteran's back after a seizure that would cause degenerative disc disease.  The VA examiner further explained that there is no evidence that the Veteran's lumbar spine condition existed prior to his service and no evidence that he injured his lumbar spine during his service.  Additionally, while the Veteran reported that he had increased lower back after his seizures, he said that he still has severe limitation in the function of his thoracolumbar spine, regardless  of whether or not the he has had a recent seizure/fall.  As such, the VA examiner said that there is no evidence that the Veteran's seizures significantly aggravated his spine beyond the normal progression of his spine disease.

However, in the July 2016 remand, the Board noted that this June 2012 VA opinion was predicated on a lack of back or neck complaints in service.  The Board pointed out that the Veteran's service treatment records show a loss of consciousness in service which resulted in traumatic falls as well as Veteran testimony that his neck and back pain began hurting in service after the seizure-induced falls.  As such, the Board remanded for a further medical opinion to consider the Veteran's history and which contains a comprehensible, detailed and well-reasoned rationale.

In the subsequent October 2016 VA examination, the Veteran reported that since Vietnam, he suffers 4 seizures a year on average that cause him to fall and injury his back and neck, including a November 2004 fall down the stairs.  The Veteran described the neck pain as constant, severe, and nonradiating.  The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and lumbar spondylosis.   

The October 2016 VA examiner opined that it was less likely than not that this disability resulted from the falls caused by the Veteran's seizures.  The VA examiner explained that the Veteran's lumbar spine degenerative disc disease with spondylosis is appropriate for the Veteran's age.  Furthermore, he stated that while falls can contribute to the development of degenerative disc disease due to flexion/extension injury associated with falls, any opinion that the VA examiner rendered [with respect to these falls] would be based strictly on speculation.  Additionally, the VA examiner stated that he was unable to locate records indicating Veteran's lumbar spine condition worsened after seizure activity or records reporting back pain following seizure activity.

However, like the June 2012 VA examiner, the October 2016 VA examiner did not take into account the Veteran's numerous complaints of back pain from 2005 to 2006 following a November 2004 seizure-induced fall down the stairs.  See, e.g., May 2015 Legacy medical records; Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Additionally, the VA examiner also neglected to account for the Veteran's and the Veteran's wife's Board hearing testimonies of back pain following seizure-induced falls since the Veteran's active duty service.  See April 2016 Board hearing;  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

This neglect of relevant lay evidence by both the June 2012 and the October 2016 VA examiners detracts from the probative value of their respective opinion denying that the Veteran's falls induced by the Veteran's service-connected seizures caused the Veteran's cervical spine disability. 

Nevertheless, the October 2016 VA examiner opined that it was at least as likely as not that the Veteran's service-connected seizures aggravated the Veteran's lumbar spine disability.  The VA examiner explained that the Veteran's history of repetitive falls due to seizures activity was noted in the review of his records, noting that flexion/extension injuries can be experienced in falls causing an abnormally increased pressure applied to the lumbar discs.  As such, abnormal pressures applied to spinal discs can lead to disc displacement as experienced in whiplash-type injuries.  However, the VA examiner could not determine a baseline level of severity since there was insufficient medical evidence to do so.

Additionally, in August 2016, the Veteran submitted a letter from his VA treating doctor.  In response to the questions as to whether the Veteran's spinal spondylosis can be affected by the Veteran's history of seizures, the VA treating doctor wrote that "seizures may potentially make [the Veteran's] spondylosis worse."  While the Board finds that this medical opinion by itself cannot support secondary service connection because it is too speculative and does not have a supporting rationale, the opinion nevertheless still has some probative value in support of the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

In March 2017, the VA examiner was asked to review the Veteran's service treatment records (STR) again to address evidence that the Veteran had documented loss of consciousness in service due to his seizures.  The VA examiner was asked to then provide an addendum opinion see if this evidence would change his opinion and to provide a supporting rationale.  The VA examiner said he reviewed the Veteran's STRs dated July 26, 1967, which revealed that the Veteran was seen after experiencing a seizure with loss of consciousness.  However, the VA examiner said that these records make no mention of injury to the lumbar or cervical spines and that the Veteran only complained of headache and right arm pain.  As such, the VA examiner did not change his opinions.  Since the VA examiner did not change his opinions, the Board accords this addendum little probative value. 

After thorough consideration of the evidence of record, the Board concludes that service connection for lumbar spine disability is warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As an initial matter, the evidence of record reflects a current diagnosis of degenerative disc disease of the lumbar spine and lumbar spondylosis.  See June 2012 and October 2016 VA examinations.  

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current lumbar spine disability is related to his service-connected seizures.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen v. Brown, 7 Vet. App. 439 (1995) (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  

With respect to aggravation, while the June 2012 VA examiner concluded that the Veteran's lumbar spine disability was not aggravated to his service-connected seizures with a supporting rationale, the October 2016 VA examiner disagreed.  The October 2016 VA examiner opined that there was aggravation of the Veteran's lumbar spine disability and also provided a supporting rationale.  Additionally, the August 2016 VA treating physician also said that the Veteran's seizures may potentially make the Veteran's spondylosis "worse."  Finally, while they are not qualified to diagnose the etiology of the Veteran's lumbar spine disability, the Board finds the Veteran and his wife to be credible witnesses regarding the onset, chronicity and severity of the Veteran's lumbar back pain associated with falls brought on by his seizures.

Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's lumbar spine disability is related to his service-connected seizures.  Therefore, with application of the benefit of the doubt doctrine, service connection for a lumbar spine disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cervical spine disability is granted.

Entitlement to service connection for lumbar spine disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


